Citation Nr: 1014646	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  04-27 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a right hip disorder, 
to include arthritis.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to 
November 1998. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 rating 
decision by the Montgomery, Alabama, Regional Office (RO) of 
the Department of Veterans Affairs (VA).

A hearing on this matter was held before the undersigned 
Acting Veterans Law Judge on March 31, 2005.  A copy of the 
hearing transcript has been associated with the file.

The matter was previously before the Board and was remanded 
to the RO in August 2006, September 2007 and, most recently, 
in March 2009, for further evidentiary development.  

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

As noted above, in March 2009, the Board remanded the 
Veteran's case to the RO/AMC for further development.  
Unfortunately, the Board finds that another remand is 
necessary in this case.  A review of the evidence in this 
case reveals that the RO has not complied with the directive 
from the Board's March 2009  remand.  See Stegall v. West, 11 
Vet. App. 268 (1998) (where the remand orders of the Board 
are not complied with, the Board commits error as a matter of 
law when it fails to ensure compliance, and further remand 
will be mandated).

Specifically, in March 2009, the Board directed the RO to 
obtain clarification of the findings in two apparently 
conflicting magnetic resonance image (MRI) reports from 
February 2007 and June 2008.  The February 2007 MRI report 
stated that the Veteran had no sign of osteoarthritis in the 
right hip.  However, the June 2008 MRI report indicated that 
he had osteoarthritis in the right hip and that there was 
"no change" from the February 2007 MRI.  Given the apparent 
confusion in interpretation of the 2007 and 2008 MRI results, 
the Board requested that the May 2008 VA examiner (or another 
similarly qualified physician) reconcile the conflicting 
opinions and clarify if the Veteran currently has arthritis 
of the right hip and, if so, if it is etiologically related 
to the finding of post-traumatic degenerative joint disease 
of the right hip noted in an undated service treatment 
record.  

Unfortunately, the April 2009 VA examination report does not 
answer the Board's questions.  In fact, the April 2009 report 
appears to be merely a copy of the May 2008 examination 
report with only the date and the examiner's name changed.  
It is unclear to the Board if the April 2009 examiner 
reviewed the Veteran's medical records, let alone the 
identified MRI reports, as the Board is unable to locate the 
answers to its questions anywhere in the 16 page report.  The 
opinions noted on pages 14 to 16, and cited by the RO in the 
October 2009 supplemental statement of the case (SSOC) were 
those proffered by the May 2008 VA examiner.  Stegall

In light of the failure to comply with the Board's 
development request, a remand of this case is necessary in 
order to fully comply with the Board's March 2009 remand.  
See Stegall, supra.

Accordingly, the case is REMANDED for the following action:

1.	The Veteran's claims files should be forwarded 
for review by a VA orthopedist who is requested 
to specifically review the February 2005 VA x-
ray report (showing mild to moderate 
degenerative changes of the hips); the February 
2007 VA MRI report (showing no evidence of 
osteoarthritis of the right hip), and the June 
2008 VA MRI report (showing mild osteoarthritis 
of the right hip and "no change" since the 
February 2007 MRI).  (A clinical examination may 
be conducted only if deemed necessary by the 
physician-examiner, but is not required.)  Based 
on a through review of the claims files and any 
examination findings, the physician-examiner is 
to address the following.

a.	is it at least as likely as not (a degree 
of probability of 50 percent or higher) 
that the Veteran has arthritis of the right 
hip, or had arthritis of the right hip at 
any time since February 2002?  

b.	If the examiner determines that the Veteran 
had arthritis of the right hip at any point 
since February 2002, the examiner is 
requested to render an opinion as to 
whether it is at least as likely as not 
that any currently diagnosed arthritis of 
the right hip is related to the Veteran's 
military service, including the finding of 
early post-traumatic degenerative joint 
disease of the right hip in noted an 
undated service treatment record (marked 
with a green tab on the right side  of the 
claims folder), or whether such an etiology 
or relationship is less than likely (i.e., 
less than a 50-50 probability).

A rationale should be provided for all 
opinions expressed.  If the physician is 
unable to give an opinion with respect to 
the questions presented without resorting 
to speculation, an explanation at to why 
should be provided. 

NOTE: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

2.	The AMC should review the medical opinion 
obtained to ensure that the Board's remand 
directives were accomplished.  Return the case 
to the examiner if all the questions posed were 
not answered.

3.	After the above has been completed, readjudicate 
the issue on appeal, taking into consideration 
all evidence added to the file since the most 
recent VA adjudication.  If the issue on appeal 
continues to be denied, the Veteran and his 
representative must be provided a supplemental 
statement of the case.  The Veteran must then be 
given an appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


 
